Coopee, J.,
delivered the opinion of the court.
The bill in this cause was dismissed by the court below upon the ground of want of jurisdiction to afford any relief. In Carmichael v. Hunter, 4 How. (Miss.) 308, and Wathan v. Glass, 54 Miss. 382, it was decided that a court of chancery had jurisdiction to decree *360an account of rents and profits of lands against a disseizor, some of the owners of the land being infants. We are unable to distinguish between the rights of infants and persons non compos mentis to resort to a court of chancery for relief. The rule seems to be well settled that a court of chancery will charge as bailiff any person who may enter upon the lands of persons under such disability who are wards of the court. In such cases we do not deem it essential that the action shall be both for possession and for rents, since it may be for the interest of the infants or non compos for the person intruding to retain possession of the lands, accounting for the profits derived'therefrom. '
The defendant having received money which ex equo et bono belongs to the ward, cannot defeat the present proceeding on the ground that she was a trespasser and should be sued for the tort. The demand is a “ debt ” within our attachment laws.

The decree is reversed and cause remanded.